Citation Nr: 1200947	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease, herniated disc L5-S1 with chronic low back pain and right sided lumbosacral facet joint pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

C. R. dela Rosa
INTRODUCTION

The Veteran had active military service from January 1983 to March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2010 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by limitation of motion on flexion at its worst to 79 degrees.

2.  The Veteran's low back disability is not manifested by forward flexion which more nearly approximates 30 degrees or less, nor does the evidence show ankylosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative disc disease, herniated disc L5-S1 with chronic low back pain and right sided lumbosacral facet joint pain have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, including Diagnostic Code 5242 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a disability rating in excess of 20 percent for degenerative disc disease, herniated disc L5-S1 with chronic low back pain and right sided lumbosacral facet joint pain.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Based upon the guidance of the Court in Hart, the Board has considered whether staged ratings are appropriate in this instance.  The Board finds that staged ratings are not warranted in this case as the evidence does not show that the criteria for higher ratings are met at any point in time covered by this claim.   

The Veteran was previously granted service connection under Diagnostic Code 5293.  However, the applicable rating criteria for back disorders, found at 38 C.F.R. § 4.71a, were amended effective September 2003.  As the claim for an increased rating was filed in April 2005, the criteria set forth in Diagnostic Code 5293 are not for application.  The Veteran is currently rated pursuant to Diagnostic Code 5242, which is applicable to degenerative joint disease of the spine.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbular spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011) (the General Rating Formula for Diseases and Injuries of the Spine are used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

The schedule also includes criteria for evaluation of nerve injuries.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

The rating schedule also includes criteria for evaluating intervertebral disc disease.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct that intervertebral disc syndrome be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation.  

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

The schedule also provides for compensation for arthritis due to trauma and substantiated by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  In the absence of limitation of motion, a 10 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private medical records from M. Moreland, M.D., show a diagnosis of severe degenerative joint disease of the lumbar spine with complaints of chronic low back pain.  His past medical history indicated that the Veteran had facet nerve symptoms from L2-L5 for degenerative joint disease diagnosed in 1999.  In April 2004, the Veteran reported that Celebrex worked great.  No neurological or motor strength/tone defects were noted.  The physician noted that the Veteran was much improved on Celebrex.  Again, in November 2004, no neurological or strength/tone defects were noted.  In February 2005, the Veteran complained of increasing pain.  The physician noted a mild limp and that the Veteran was tender to palpation in the right paravertebral region from L1-L5.  Muscle strength and tone were normal.  In March 2005, the Veteran complained of low back pain with increasing numbness, tingling, and pain in the bilateral lower extremities.  Physical examination revealed 5/5 strength, 2+ deep tendon reflexes, and negative straight leg raises in the right lower extremity.  Physical examination of the left lower extremity revealed 5/5 strength in the calf and 4/5 strength in the quadriceps and hamstring, positive straight leg raises, and 2+ deep tendon reflexes.  The diagnoses were sciatica (paresthesias) and low back pain (radiculopathy).  The physician found that the Veteran should be afforded an MRI if radiculopathy symptoms persisted.  In May 2005, the Veteran complained of low back pain and chronic degenerative joint disease.  Physical examination revealed his strength and range of motion were normal.  The diagnosis was back strain.  When seen in June 2005, no complaints with respect to the back were noted.  

A June 2005 letter from the Veteran's primary care physician opined that the Veteran had advanced low back disease.  He reported that most days the Veteran required assistive devices to ambulate due to decreased flexibility and pain.  He regarded the Veteran's degenerative joint disease as severe and noted that the Veteran was working full-time.  

In a June 2005 statement, the Veteran reported that he experienced episodes of numbness and pins and needles in the lower half of both legs.  He stated that he used a cane more and more to get through the day.  June 2005 statements from the Veteran's spouse and children report that the Veteran's mobility has been significantly reduced.  He was no longer able to perform common household jobs.  

In August 2005 the Veteran was accorded a VA compensation and pension (C&P) spine examination.  During the examination the Veteran reported that his current treatment was the use of prescription medication for pain and flare-ups after long distance travel.  He reported he had radiation of numbness and tingling into his buttocks, low back, posterior right thigh, and distal foot.  He also reported functional additional limiting activities at home that irritated his condition and reported a sedentary lifestyle.  He reported that his back was stiff but not weak.  He denied having erectile dysfunction, impotence, or sexual lifestyle irritants.  He also denied bowel or bladder incontinence.  He denied post-service hospitalization and prescription bed rest.  The Veteran used a cane in his right hand since 1999 secondary to the fatigue of his low back and denied the use of a crutch or a walker.  He further denied eating, grooming, or hygiene impairment.  He reported having six falls from 1999 to the present, secondary to balance issues.  

Physical examination revealed that lumbar lordosis was present and heel toe walk was stable.  His spine was without angular kyphosis and no scoliosis was noted.  Palpation of the lumbar spine was negative for spasm, pain, tender to palpation, or increased muscular tension.  The Veteran described pain across the belt line of the posterior lumbosacral region in the area of the right proximal thigh, posterolateral thigh distally into the lateral calf.  He had equal active and passive range of motion.  He had forward flexion from 0 to 85 degrees with flattening of the lumbar segments, 0 degrees of extension, bilateral side bending was 0 to 30 degrees, and bilateral side rotation was 0 to 30 degrees.  The Veteran indicated limitation of motion on extension.  He also revealed protective posture without arc pain motion.  The examiner noted that the Veteran's range of motion of the lumbar spine was not additionally limited by pain, fatigue, weakness, or lack of endurance following repeated use.  Neurological examination revealed muscular strength was 5/5 and his sensation was intact bilaterally in the lower extremities.  Reflexes were 2+ in L4-S1 bilaterally.  Sitting straight leg raises were negative and bilateral supine straight leg raise was from 0 to 70 degrees without radiculitis.  Goldthwait sign was positive for lumbosacral discomfort subjective complaints.  X-rays were negative for osseous-articular abnormality.  The diagnosis was chronic lumbosacral strain without lower extremity radiculopathy.  There was no herniated nucleus pulposus of the lumbar spine based on clinical examination.  

VA medical records document complaints of chronic low back pain.  

In April 2009 the Veteran was accorded another C&P spine examination.  During the examination the Veteran reported daily back pain rated at a five to six on a scale of 0 to 10.  He also reported stiffness and weakness.  He reported radiation of pain to his right leg and foot and also to the back of his thigh.  He reported his pain lasted all day and described his pain as a crushing sensation with moderate to severe intensity.  He reported that he could not drive or sit long during pain.  He also reported associated features of malaise; dizziness; numbness in his back, right leg, and hip; and weakness.  He denied weight loss, fevers, visual disturbances, bladder or bowel complaints, or erectile dysfunction.  The Veteran used a cane every day but denied using crutches or a walker.  He also reported that he had a hard shell brace.  He denied a history of falls.  He further reported that he could walk about one quarter of a mile or for 10 to 15 minutes before noticing pain.  He reported having a hard time putting clothes on and stated that his wife would help him with shoes and socks.  He reported that recreational activities were nonexistent and stated that he could not drive for extended periods.  He denied incapacitating episodes in the past 12 months.  

Physical examination revealed a steady gait with erect posture.  There was no malalignment of the spine noted and there was symmetry in appearance and in rhythm of spinal motion.  There was no unusual shoe-wear pattern noted bilaterally and no callosities or breakdown noted bilaterally.  Range of motion revealed flexion from 0 to 80 degrees with no loss of motion on repetitious activity, extension from 0 to 15 degrees with no loss of motion on repetitious activity, left lateral and right lateral flexion from 0 to 20 degrees with complaint of pain at 15 degrees and with no loss of motion on repetitious activity, left lateral rotation from 0 to 25 degrees with no loss of motion on repetitious activity, and right lateral rotation from 0 to 25 degrees with no loss of motion on repetitious activity.  The Veteran was noted to be limited by pain but there was no additional limitation noted by fatigue, weakness, or incoordination.  Deep tendon reflexes were 2+ and straight leg raises were negative.  Motor examination revealed 5/5 strength in the upper and lower extremities.  There was tenderness noted to the lumbar area of the spine with palpation.  The Veteran was able to squat and perform heel and toe gait without difficulty.  Sensory examination was normal throughout the body.  

MRI revealed a small central herniated disc at L5-S1 with no obvious nerve root defect or compromise to the neural foramina.  An x-ray revealed mild levoscoliosis lumbar spine and no significant degenerative changes were seen.  The impression was negative lumbar sacral spine.  The diagnosis was degenerative disc disease, herniated disc L5-S1 with chronic low back pain and right-sided lumbosacral facet joint pain.  

During his August 2010 Board hearing, the Veteran testified that one to two weeks a month, he would lie in bed and work on his laptop because of his back.  See Board hearing transcript, pp. 12 - 14.  He also testified that he was unable to reach up high or low and required his wife's assistance in dressing.  He also reported symptoms of numbness, weakness, stiffness, and dull cramping pain in the lower back and legs.  He reported several instances of either urinary or bowel loss of control.  

In February 2011 the Veteran was accorded another C&P spine examination.  During the examination the Veteran reported nonstop pain in his lower back.  He admitted to radiation of pain, predominantly down the right buttock involving the upper right thigh and right lower shin.  He also reported that he felt some numbness and tingling in the bottom of both feet.  He reported that he has been prescribed use of a cane and a hard body brace.  He denied any particular restrictions of his job function.  He reported that he worked full time.  He further reported that he was not able to perform any yard work or recreational activities.  The Veteran reported that during flare-ups his pain was a seven to eight on a scale of 10.  He reported having flare-ups once every couple of months for four or five days.  The Veteran denied incapacitating episodes of back pain during the last 12 months.  The Veteran also denied problems with bowel or bladder incontinence and denied problems with erectile dysfunction.  He denied incontinence and reported that episodes of dripping urine were related to his prostate and not his back.  He denied lethargy and weakness.  

Physical examination revealed his gait was slow, stiff, and antalgic.  His back had normal curvature and there was mild tenderness to palpation of the parspinous musculature in the lumbar region.  There were no spasms and no weakness appreciated.  Range of motion showed flexion from 0 to 80 degrees, extension from 0 to 23 degrees, side-bending to the right from 0 to 20 degrees, side-bending to the left from 0 to 24 degrees, left lateral rotation from 0 to 88 degrees, and right lateral rotation from 0 to 84 degrees.  The Veteran complained of pain throughout the range of motion for repetition.  After repetitious activity, range of motion testing revealed flexion from 0 to 79 degrees with 1 degree loss in range of motion, extension from 0 to 18 degrees with 5 degrees loss in range of motion, side-bending to the right from 0 to 18 degrees with 2 degrees loss in range of motion, side-bending to the left from 0 to 24 degrees with no loss in range of motion, left lateral rotation from 0 to 76 degrees with 12 degrees loss in range of motion, and right lateral rotation from 0 to 77 degrees with 7 degrees loss in range of motion.  The Veteran was additionally limited by pain as evidenced by facial grimacing, flushing, moaning, and complaining of pain throughout range of motion after repetitious activity.  He did not exhibit any incoordination, weakness, or fatigability.  

Deep tendon reflexes were 2+ throughout the upper and lower extremities and the Veteran was able to ambulate on his toes, heels, and tandem walk.  Straight leg raises on the right were from 0 to 70 degrees and 0 to 80 on the left.  Sensation was intact to pinprick and vibration.  His motor strength was 5+/5+ in the upper and lower extremities.  Babinski and Romberg tests were negative.  An MRI revealed no acute compression deformity, diffuse disk bulge with superimposed posterior central disk protrusion causing mild compression of the anterior thecal sac at L4-L5 with mild right neural foramina narrowing, and mild bilateral facet degenerative joint disease at L5-S1 with no significant neural foramina narrowing or definite compression.  The final diagnosis was degenerative disc disease of the lumbar spine, herniated disc at L4-L5, L5-S1 with chronic lower back pain and right-sided lumbosacral fact joint pain.  The examiner opined that the Veteran's back disability did not produce any incapacitating episodes over the last 12 months and the Veteran did not have any neurological abnormalities of his bowel or bladder as there was no evidence for radiculopathy by MRI.  

The Board finds that the evidence does not support the assignment of a rating in excess of 20 percent at any time covered by this claim.  In this regard, the evidence does not show forward flexion of the thoracolumbar spine limited to 30 degrees or less or ankylosis.  Instead, range of motion on flexion in August 2005 was from 0 to 85 degrees, in April 2009, flexion was from 0 to 80 degrees, in February 2011, flexion was from 0 to 80 degrees.  There was no evidence of ankylosis noted.  The Board also finds that there is no additional limited motion that could provide a basis for a higher rating based on pain pursuant to 38 C.F.R. §§ 4.40, 4.45 (2011).  The Veteran had range of motion on examination on flexion to 79 degrees after repetitious activity, which falls squarely within the criteria for a 20 percent rating.  Additionally, while the Veteran reported that his flare-ups caused severe pain and pain was noted throughout the range of motion, neither his statements nor any other evidence indicated that his limitation of motion during flare-ups or due to pain was to 30 degrees or less.  Upon repetitive use, flexion at its worse was limited to 79 degrees.  In the absence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, ankylosis, the Board finds that the Veteran's degenerative disc disease, herniated disc L5-S1 with chronic low back pain and right sided lumbosacral facet joint pain disability does not more nearly approximate the criteria necessary for a rating in excess of 20 percent under Diagnostic Code 5242 and such rating adequately portrays the functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of this joint.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  

The Board has considered whether the Veteran has incapacitating episodes having a total duration of at least four weeks but less than 6 weeks during the past 12 months, such that a 40 percent evaluation would be warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, an incapacitating episode for VA purposes is a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).  While the Veteran testified that he had incapacitating episodes lasting one to two weeks a month, he denied that he was ever prescribed bed rest by a physician for any amount of time over the last 12 months during the February 2011 VA examination.  At most, the evidence shows that he elected to remain in bed due to back pain.  The evidence simply does not show that he required bed rest prescribed by a physician and treatment by a physician during a period of acute signs and symptoms due to his service-connected disability.  Accordingly, a higher rating is not warranted pursuant to Diagnostic Code 5243.  

The Board has also considered the criteria set forth in Diagnostic Code 5003.  However, as the Veteran is currently assigned a rating for his limitation of motion, a separate rating is not warranted pursuant to Code 5003 as that would constitute pyramiding.  See 38 C.F.R. § 4.14.  Moreover, a higher rating is not available pursuant to Code 5003.

While the Veteran has alleged bilateral radiculopathy and a March 2005 private medical record included diagnoses of radiculopathy and sciatica, the Veteran did not exhibit objective signs of a neurological abnormality when seen by the physician two months later.  In March 2005, a deficit with respect to muscle strength was noted as strength in the left lower extremity quadriceps and hamstring was 4/5.  However, in May 2005, no deficits with respect to muscle strength were found nor were any other abnormal neurological findings reported.  In addition, the physician after March 2005 did not diagnose sciatica or radiculopathy but instead diagnosed lumbar degenerative joint disease.  Moreover, upon multiple VA examinations, all neurological findings were normal and there was no evidence for radiculopathy by MRI.  While the Veteran reported during the hearing that he experienced bladder and bowel incontinence at times, he denied bladder or bowel impairment upon VA examination.  In any event, the Board finds most probative the conclusion of the VA examiner in 2011 that the Veteran does not have bowel and bladder incontinence associated with the service-connected disability as radiculopathy was not shown on MRI.  The Veteran's statements regarding his symptoms are competent, credible, and probative, however, they are outweighed by the medical evidence.  VA examiners interviewed the Veteran and specifically examined him for neurological abnormalities but no objective evidence of a neurological abnormality associated with the service-connected disability was found.  While the Veteran as a lay person is competent to report the symptoms he experiences, the medical evidence is most probative as to whether he has a neurological abnormality that is associated with a service-connected disability as the clinicians conducted neurological and other testing to determine whether there was objective evidence of an abnormality.  To the extent that sciatica was diagnosed in March 2005, a separate rating is not warranted as there was no evidence of an objective neurological abnormality only two months later and the evidence thereafter does not show evidence of a neurological abnormality.  In sum, a separate evaluation for a neurological abnormality associated with the service-connected disability is not warranted.  

The Board has considered the lay statements of the Veteran that a higher rating is warranted based on the extent of his disability, however, while these statements are competent, credible, and probative, the entirety of the evidence as discussed above does not show that the criteria for a rating in excess of 20 percent are met or approximated.  

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected degenerative disc disease and herniated disc L5-S1 disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's degenerative disc disease and herniated disc L5-S1 symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  The Veteran's symptoms which result in limitation of motion and reported flare-ups, which include increased pain, are contemplated by the currently assigned ratings.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is employed and has not alleged that he was unemployable during the course of the claim due to the service-connected disability.  Moreover, there is no evidence of unemployability, accordingly, TDIU is not raised by the record.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in May 2005 apprised the Veteran of the information and evidence necessary to substantiate his claim for an increased rating for degenerative disc disease.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed of how VA establishes disability ratings and effective dates by way of an March 2006 letter.  Dingess/Hartman, 19 Vet. App. 473.  After the notice was provided, the claim was readjudicated by way of a statement of the case.  

In November 2010, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA medical records were requested and associated with the claims folder.  The Veteran was afforded another VA examination, which included diagnostic testing, and a physical examination.  Moreover, the information provided by the examiner is adequate as it was based on a review of the medical history, a physical examination and as sufficient information was provided such that the Board's determination is an informed one.  Accordingly, the information requested by the Board was provided and there was substantial compliance with the Board's remand instructions.  The Veteran has not identified any evidence that has not already been obtained.  

Taking all of the above into consideration, the Board concludes that VA has satisfied both duties to notify and assist.  Accordingly, the Board concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease, herniated disc L5-S1 with chronic low back pain and right sided lumbosacral facet joint pain is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


